Title: From Thomas Jefferson to John Trumbull, 15 February 1789
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Feb. 15. 1789.

I have duly received your favor of the 5th. inst. with respect to the busts and pictures. I will put off till my return from America all of them except Bacon, Locke and Newton, whose pictures I will trouble you to have copied for me: and as I consider them as the three greatest men that have ever lived, without any exception, and as having laid the foundation of those superstructures which have been raised in the Physical and Moral sciences, I would wish to form them into a knot on the same canvas, that they may not be confounded at all with the herd of other great men. To do this I suppose we need only desire the copyist to draw the three busts in three ovals all contained in a larger oval in some such forms as this each bust to be the size of the life. The large oval would I suppose be about between four and five feet. Perhaps you can suggest a better  way of accomplishing my idea. In your hands be it, as well as the subaltern expences you mention. I trouble you with a letter to Mrs. Church. We have no important news here but of the revolution of Geneva which is not yet sufficiently explained. But they have certainly reformed their government. I am with great esteem Dr. Sir Your affectionate friend & humble servt.,

Th: Jefferson

